DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5, 10, 12, 14, 16-18, 23-25, 31, 33, 36 and 38, in the reply filed on 4-19-22 is acknowledged.
Applicant’s election of species i) position 33 from claim 5, ii) SEQ ID No. 1 from claim 10, iii) T at position 33 of SEQ ID No. 2 from claim 12, and iv) T at position 33 of SEQ ID No. 2 from claim 14, in the reply filed on 4-19-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34 and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-19-22.
Applicant’s amendment filed on 7-6-20 has been entered.  Claims 2-5, 10, 12, 16-18, 23-24, 31, 33-34, 36, 38 and 47-48 have been amended.  Claims 6-9, 11, 13, 15, 19-22, 26-30, 32, 35, 37, 39-46 and 49 have been canceled.  Claims 1-5, 10, 12, 14, 16-18, 23-25, 31, 33-34, 36, 38 and 47-48 are pending.
Applicant’s amendment filed on 4-19-22 has been entered.  Claims 1, 14, 17-18, 25, 31 and 34 have been amended.  Claims 1-5, 10, 12, 14, 16-18, 23-25, 31, 33-34, 36, 38 and 47-48 are pending.  
Claims 1-5, 10, 12, 14, 16-18, 23-25, 31, 33, 36 and 38, and species i) position 33 from claim 5, ii) SEQ ID No. 1 from claim 10, iii) T at position 33 of SEQ ID No. 2 from claim 12, and iv) T at position 33 of SEQ ID No. 2 from claim 14 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-6-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The nucleotide sequences in Fig. 2 and Fig. 5 lack sequence identifier.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10, 12, 14, 16-18, 23-25, 31, 33, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the sequence comprises a nucleotide sequence having at least 80% identity to SEQ ID No. 3, and one or more nucleotides selected from: C at the position corresponding to position 1968 of SEQ ID No. 2, A at the position corresponding to position 2088 of SEQ ID No. 2, and C at the position corresponding to position 2205 of SEQ ID No. 2” in lines 4-7 of claim 1 is vague and renders the claim indefinite.  The nucleotide sequence of SEQ ID No. 3 is different from the nucleotide sequence of SEQ ID No. 2.  It is unclear where “the one or more nucleotides selected from: C at the position corresponding to position 1968 of SEQ ID No. 2, A at the position corresponding to position 2088 of SEQ ID No. 2, and C at the position corresponding to position 2205 of SEQ ID No. 2” will be located in SEQ ID No. 3.  It is unclear whether these specific nucleotides will be in the corresponding positions in SEQ ID No. 3 or they can be at any position in SEQ ID No. 3.  It is also unclear whether the sequence of SEQ ID No. 2 is intended in the claim or not.  Claims 2-5, 10, 12, 16-18, 23-25, 31, 33, 36 and 38 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “wherein the RPGRORF15-encoding nucleotide sequence comprises one or more nucleotides selected from T at the position corresponding to position 33 of SEQ ID No. 2” (elected species) in lines 1-4 of claim 12 is vague and renders the claim indefinite.  Claim 12 depends from claim 1, which recites the nucleotide sequence of SEQ ID No. 3.  The nucleotide sequence of SEQ ID No. 3 is different from the nucleotide sequence of SEQ ID No. 2.  It is unclear where “T at the position corresponding to position 33 of SEQ ID No. 2” will be located in SEQ ID No. 3.  It is unclear whether the nucleotide T will be in the corresponding position in SEQ ID No. 3 or the T can be at any position in SEQ ID No. 3.  It is also unclear whether the sequence of SEQ ID No. 2 is intended in the claim or not.
The phrase “wherein the nucleotide sequence comprises a nucleotide sequence having at least 80% identity to SEQ ID No. 3, and one or more nucleotides selected from: C at the position corresponding to position 1968 of SEQ ID No. 2, A at the position corresponding to position 2088 of SEQ ID No. 2, and C at the position corresponding to position 2205 of SEQ ID No. 2” in lines 4-8 of claim 14 is vague and renders the claim indefinite.  The nucleotide sequence of SEQ ID No. 3 is different from the nucleotide sequence of SEQ ID No. 2.  It is unclear where “the one or more nucleotides selected from: C at the position corresponding to position 1968 of SEQ ID No. 2, A at the position corresponding to position 2088 of SEQ ID No. 2, and C at the position corresponding to position 2205 of SEQ ID No. 2” will be located in SEQ ID No. 3.  It is unclear whether these specific nucleotides will be in the corresponding positions in SEQ ID No. 3 or they can be at any position in SEQ ID No. 3.  It is also unclear whether the sequence of SEQ ID No. 2 is intended in the claim or not.  
The phrase “wherein the nucleotide sequence further comprises one or more nucleotides selected from T at the position corresponding to position 33 of SEQ ID No. 2” (elected species) in lines 9-12 of claim 14 is vague and renders the claim indefinite.  Claim 14 recites the nucleotide sequence of SEQ ID No. 3.  The nucleotide sequence of SEQ ID No. 3 is different from the nucleotide sequence of SEQ ID No. 2.  It is unclear where “T at the position corresponding to position 33 of SEQ ID No. 2” will be located in SEQ ID No. 3.  It is unclear whether the nucleotide T will be in the corresponding position in SEQ ID No. 3 or the T can be at any position in SEQ ID No. 3.  It is also unclear whether the sequence of SEQ ID No. 2 is intended in the claim or not.
The phrase “components required for production of the viral vector” in line 2 of claim 31 is vague and renders the claim indefinite.  There are numerous different types of viral vectors and components required for production of the viral vector would vary among different types of viral vectors.  It is unclear as to the metes and bounds of what would be considered “components required for production of the viral vector”.  It is unclear what kind of component is required for production of the viral vector.  The specification fails to specifically define what are the components required for production of the viral vector.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632